Citation Nr: 1033323	
Decision Date: 09/03/10    Archive Date: 09/13/10

DOCKET NO.  09-49 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent 
for lumbosacral strain with degenerative disc disease (back 
disability).

2.  Whether the denial of service connection for a back 
disability in a December 3, 1946, decision, was clearly and 
unmistakably erroneous (CUE).

3.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for a fungal disorder.

4.  Entitlement to total disability based on individual 
unemployability (TDIU).

5.  Eligibility to Dependants' Educational Assistance under 
38 U.S.C.A. § Chapter 35 (educational benefits).


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel
INTRODUCTION

The Veteran served on active duty from December 1944 to November 
1946.

This appeal comes before the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida.

Since the issuance of the December 2009 statement of the case, 
the Veteran has submitted voluminous records.  These records 
consist of his statements, copies of records already in the 
claims file, and current orthopedic records.  As none of these 
are new evidence related to the CUE claim, appellate review on 
that matter can proceed.

In August 2010, the Veteran submitted a statement complaining of 
problems with his left knee, right foot, and diabetes.  This may 
be interpreted as a claim for an increased rating for the 
service-connected bilateral foot disorder, and for service 
connection for a left knee disorder and diabetes.  These issues 
have been raised by the record, but [has/have] not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over them and 
they are REFERRED to the AOJ for appropriate action.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues of an entitlement to an increased initial evaluation 
for a back disability, whether new and material evidence has been 
submitted to reopen a claim of service connection for a fungal 
disorder, entitlement to TDIU, and eligibility to Dependants' 
Educational Assistance under 38 U.S.C.A. § Chapter 35 are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.



FINDINGS OF FACT

1.  Entitlement to service connection for back strain was denied 
by the RO in a December 1946 rating decision.  The Veteran was 
notified of the decision and his appellate rights and did not 
file an appeal.

2.  The December 1946 rating decision was consistent with, and 
reasonably supported by the evidence then of record, and the 
existing legal authority, and it did not contain undebatable 
error that would have manifestly changed the outcome. 


CONCLUSIONS OF LAW

1.  The December 1946 rating decision, which denied service 
connection for a back strain is final.  38 U.S.C.A. § 7105(c) 
(West 2002). 
 
2.  The December 1946 rating decision which denied service 
connection for back strain was not clearly and unmistakably 
erroneous.  38 U.S.C.A. §§ 5110 (West 2002); 38 C.F.R. § 3.105 
(2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As a preliminary matter, the Board finds that the Veterans Claims 
Assistance Act of 2000 (VCAA) is not applicable to the Veteran's 
claim of CUE in the prior rating decisions, as a matter of law.  
The United States Court of Appeals for Veterans Claims (Court) 
has held that the VCAA does not apply to CUE actions.  See 
Livesay v. Principi, 15 Vet. App. 165 (2001)(en banc) (holding 
VCAA does not apply to Board CUE motions); Baldwin v. Principi, 
15 Vet. App. 302 (2001) (holding VCAA does not apply to RO CUE 
claims).  The general underpinning for the holding that the VCAA 
does not apply to CUE claims is that regulations and numerous 
legal precedents establish that a review for CUE is only upon the 
evidence of record at the time the decision was entered (with 
exceptions not applicable in this matter).  See Fugo v. Brown, 6 
Vet. App. 40, 43 (1993); Pierce v. Principi, 240 F.3d 1348 (Fed. 
Cir. 2001) (affirming the Court's interpretation of 38 U.S.C. § 
5109A that RO CUE must be based upon the evidence of record at 
the time of the decision); Disabled Am. Veterans v. Gober, 234 F. 
3d 682 (Fed. Cir. 2000) (upholding Board CUE regulations to this 
effect). 

CUE

Under the provisions of 38 C.F.R. § 3.105(a), previous 
determinations that are final and binding, including decisions of 
service connection, will be accepted as correct in the absence of 
clear and unmistakable error.  In order for a claim of CUE to be 
valid, there must have been an error in the prior adjudication of 
the claim; either the correct facts, as they were known at the 
time, were not before the adjudicator or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied.  Phillips v. Brown, 10 Vet. App. 25, 31 (1997); Damrel 
v. Brown, 6 Vet. App. 242, 245 (1994); Russell v. Principi, 3 
Vet. App. 310, 313-14 (1992) (en banc).  Further, the error must 
be "undebatable" and of the sort which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made, and a determination that there was CUE must be based on the 
record and law that existed at the time of the prior adjudication 
in question.  Id.  Simply to claim CUE on the basis that the 
previous adjudication improperly weighed and evaluated the 
evidence can never rise to the stringent definition of CUE, nor 
can broad-brush allegations of "failure to follow the 
regulations" or "failure to give due process," or any other 
general, non-specific claim of "error" meet the restrictive 
definition of CUE.  Fugo v. Brown, 6 Vet. App. 40, 44 (1993). 
 
Clear and unmistakable error is an administrative failure to 
apply the correct statutory and regulatory provisions to the 
correct and relevant facts.  It is not mere misinterpretation of 
facts.  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  
It is a very specific and rare kind of error of fact or law that 
compels the conclusion, as to which reasonable minds could not 
differ, that the result would have been manifestly different but 
for the error. Fugo, supra. 
 
Where evidence establishes CUE, the prior decision will be 
reversed or amended.  For the purpose of authorizing benefits, 
the rating decision which constitutes a reversal of a prior 
decision on the grounds of CUE has the same effect as if the 
corrected decision had been made on the date of the reversed 
decision.  38 C.F.R. §§ 3.104(a), 3.400(k). 
 
The Court has propounded a three-pronged test to determine 
whether CUE is present in a prior final determination: 
 
(1) [E]ither the correct facts, as they were known at the time, 
were not before the adjudicator (i.e., more than a simple 
disagreement as to how the facts were weighed or evaluated) or 
the statutory or regulatory provisions extant at that time were 
incorrectly applied; 
 
(2) the error must be 'undebatable' and of the sort 'which, had 
it not been made, would have manifestly changed the outcome at 
the time it was made'; and 
 
(3) a determination that there was CUE must be based on the 
record and law that existed at the time of the prior adjudication 
in question.  Damrel, supra.
 
The relevant laws and regulations in effect in 1946 with respect 
to awards of service connection were essentially unchanged from 
those in effect at present; however, the numeric designations 
differed.  See generally Pub. Law No. 77-361 (effective December 
20, 1941); VA Inst. 1 to Sec. 9(a) and (b) of Pub. Law. No. 78-
144 (effective July 13, 1943); Regulations and Procedure - 
Regulations (R&PR) 1077(B) (effective December 20, 1941). 
 
Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active service. 38 
U.S.C.A. § 1110 (West 2002); 38 U.S.C.A. § 471, 471a (1946); 38 
C.F.R. § 2.1077 (1946). 
 
Every Veteran shall be taken to have been in sound condition when 
examined, accepted, and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment was not aggravated by 
such service. 38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. §§ 
2.1078, 2.1079 (1938, 1946).

The Veteran has claimed there was CUE in a rating decision of 
December 3, 1946, in response to the Veteran's claim that had a 
back strain in June 1945.  A review of that decision shows that 
service connection for a back strain condition was denied, and 
the RO stated that "back strain condition was not found on last 
examination."  Notice of this decision was provided to the 
Veteran in December 1946.  This RO decision was confirmed by 
another issued in February 1948, after a VA examination of the 
back.  As part of the explanation for the denial, the RO noted 
that there was no evidence of back pathology in service, at 
discharge or [on] subsequent examinations.  Notice of the later 
denial was provided to the Veteran in February 1948.  

In the case at hand, the requirement for a detailed statement of 
reasons and bases was not applicable at the time of the 
challenged rating decisions.  See, e.g., Natali v. Principi, 375 
F.3d 1375 (Fed.Cir. 2004); Pierce v. Principi, 240 F.3d 1348 
(Fed.Cir. 2001); Joyce v. Nicholson, 19 Vet. App. 36 (2005) (In 
general for the proposition that because the law prior to the 
enactment of the Veterans' Benefits Amendments of 1989 did not 
require the RO to set forth in detail the factual bases for its 
decisions; nor provide in depth discussion of applicable law, the 
failure to do so was not clear and unmistakable legal error at 
the time of such decisions, and the rating board was presumed to 
have made the requisite findings under a presumption of 
validity).  

Because the RO had no obligation at the time of issuance of the 
1946 decision to recite the evidence considered, "[s]ilence in a 
final RO decision made before February 1990 cannot be taken as 
showing a failure to consider evidence of record."  See id; see 
also Russell; and, Mason v. Brown, 8 Vet. App. 44 (1995).  
Additionally, a current provision of law not applicable at the 
time of the challenged decision may not form the basis for a CUE 
allegation.  Id. 
 
To raise a valid claim of CUE, the Veteran must state, with 
"some degree of specificity," what the error is and also 
provide "persuasive reasons" why the result would have been 
manifestly different but for the alleged error.  An assertion 
that the adjudicators had "improperly weighed and evaluated the 
evidence can never rise to the stringent definition of CUE."  
Fugo, supra.  There is a presumption of validity to otherwise 
final decisions, and where such decisions are collaterally 
attacked, and a CUE claim is undoubtedly a collateral attack, the 
presumption is even stronger. 
 
Essentially, the Veteran argues that the RO did not properly 
weigh the evidence of record at the time of issuance of the 1946 
rating decision, and that the RO failed to properly apply the 
applicable laws and regulations when it did not consider service 
connection secondary to a service-connected foot disorder.  

At the time of issuance of the December 1946 rating decision, the 
evidence on file at that time consisted of service treatment 
records.  While the Board acknowledges that the RO did not 
specifically refer to the applicable laws and regulations 
referring to secondary service connection, the Board notes that 
the absence of a specific reference to, or failure to cite, a 
controlling regulation in a rating decision does not mean it was 
not considered.  VAOPGCPREC 6-92 at para. 6 (Mar. 6, 1992).  
Failure to discuss regulations does not constitute CUE as there 
is nothing to suggest that, had there been a written discussion 
of such regulations, a different result would have ensued.  
Crippen, supra.  In rendering the initial rating decision, the RO 
clearly relied on service treatment records.  

Although the rating decision was not optimally comprehensive in 
its discussion, again, the Court has recognized that RO decisions 
issued prior to February 1990 may not be as thorough as those by 
today's standards.  Given the clarity of the service treatment 
records at discharge, which note a history of a back strain but 
find no current back abnormalities, the Board is satisfied that 
the RO decision was a fair exercise in rating judgment.  Although 
the Veteran contends that the evidence was adequate at this time 
for the grant of service connection and the error occurred by not 
so granting, for the above reasons, the Board cannot agree that 
CUE was committed.  Based on the evidence at the time, there was 
no CUE.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting 
Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)).  
Wilson v. West, 11 Vet. App. 383, 386 (1998)(a determination that 
there is CUE must be based on the record and law that existed at 
the time of the prior adjudication in question).

The Court has held that "simply to claim CUE on the basis that 
previous adjudications had improperly weighed and evaluated the 
evidence can never rise to the stringent definition of CUE."  
Fugo, supra; Luallen v. Brown, 8 Vet. App. 92, 96 (1995).

ORDER

The claim that a denial of service connection for a back 
disability in a December 3, 1946, decision was clearly and 
unmistakably erroneous is denied.


REMAND 

A review of the file reveals a number of outstanding medical 
records that must be obtained.  Regulations provide that efforts 
must be made to secure all private medical records and VA records 
that may exist related to the Veteran's claim.  38 C.F.R. § 
3.159(c)(1) defines reasonable efforts in obtaining records 
outside the custody of the federal government as "an initial 
request for the records, and, if the records are not received, at 
least one follow-up request."  In August 2010, the Veteran 
submitted a statement that there was additional evidence 
available at the Florida Hospital in Altamonte Springs, Florida, 
and that VA could go ahead and obtain this evidence.  VA must 
attempt to obtain these records.  

The Veteran was recently granted service connection for his back 
disability, effective January 1999; but no VA examination has 
been conducted to determine the current severity of this 
disability.  A VA examination of the spine, with findings 
responsive to the applicable rating criteria, is required to 
properly evaluate the disability.  See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2009).  See also Green v. Derwinski, 1 
Vet. App. 121, 124 (1991) (VA has a duty to provide the Veteran 
with a thorough and contemporaneous medical examination, one 
which takes into account the records of prior medical treatment, 
so that the evaluation of the claimed disability will be a fully 
informed one) and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) 
(an examination too remote for rating purposes cannot be 
considered "contemporaneous").  On remand, the Veteran should 
be scheduled for a VA examination for his back.

The Veteran's claims for TDIU and eligibility for educational 
benefits are also the subject of this remand because adjudication 
of other claims on appeal may impact the outcomes on the claims, 
and accordingly, the Board concludes that these claims are 
inextricably intertwined.  This is in accordance with Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991), in which the Court 
recognized that inextricably intertwined claims should not be 
adjudicated piecemeal

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's current and 
complete Florida Hospital treatment 
records.  Evidence of attempts to obtain 
these records should be associated with 
the claims file.  Do not associate 
duplicate records with the claims file.

2.  Schedule the Veteran for a VA 
examination to determine the current 
severity of the Veteran's back disability.  
The entire claims file must be made 
available to the VA examiner.  Pertinent 
documents should be reviewed.  The 
examiner should conduct a complete history 
and physical.  Pain in the range of motion 
should be noted, as should any additional 
functional impairment caused by repetitive 
motion.

All necessary diagnostic testing should be 
conducted and commented upon by the 
examiner.  All opinions should be 
supported by a clear rationale, and a 
discussion of the facts and medical 
principles involved would be of 
considerable assistance to the Board.

3.  After completing the above action, the 
claims should be readjudicated.  If the 
claims remain denied, a supplemental 
statement of the case should be provided 
to the Veteran and his representative.  
After the Veteran and his representative 
have had an adequate opportunity to 
respond, the appeal should be returned to 
the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


